Citation Nr: 0330296	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  96-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Evaluation of residuals of a fracture of the right femur, 
with an adjustment disorder, currently rated as 70 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
November 1994.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico granted service 
connection for the disability at issue and assigned it a 20 
percent rating effective from November 1994 in April 1995, 
and the veteran appealed.  In March 1997, the RO assigned the 
disability a 70 percent rating effective from November 1994.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in August 1998.  Thereafter, in August 2002, the RO 
continued the evaluation assigned.  


REMAND

In August 1998, the Board ordered the RO to obtain all 
records of treatment the veteran has received from Justo P. 
Rodriguez Valle, M.D.  Those records have not been obtained.  

The veteran has been uncooperative with VA efforts to examine 
him.  He was unresponsive to examiners on multiple 
examinations and hospitalization in 1996.  He apparently was 
communicative on an examination for Social Security 
Administration purposes in 1995.  He was uncommunicative on 
VA examinations in 2002, but on examination in July 2002 the 
examiner specifically noted that the veteran was 
intentionally refusing to answer questions motivated by an 
incentive of obtaining compensation.  There appears to be 
disagreement as to whether or not the veteran's lack of 
communication is a symptom of his service-connected 
psychiatric disorder or malingering.  Further examination 
would be advisable to clarify this.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should obtain copies of all 
records of treatment the veteran has 
received from Justo P. Rodriguez Valle, 
M.D.  Actual treatment records, as 
opposed to summaries, should be 
obtained.

2.  The RO should schedule the veteran 
for psychiatric examination.  All 
indicated tests, including psychological 
testing if indicated, should be 
accomplished and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
The examiner should also review the 
claims folder prior to completing the 
examination report.  

The examiner should conduct a detailed 
mental status examination and must 
discuss the effect of the veteran's 
service-connected psychiatric disorder 
on his employability.  The examiner 
should express an opinion with reasons 
as to whether the veteran's failure to 
cooperate and communicate is a symptom 
of his psychiatric disorder or of 
malingering.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) for the symptoms 
of the service-connected psychiatric 
disorder only. 

The veteran is advised that he has an 
obligation to cooperate in the 
development of his claims and that 
failure to cooperate may result in 
adverse action.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Further, 
failure to report for a scheduled 
examination without good cause may 
result in denial of the benefit sought.  
38 C.F.R. § 3.655 (2003).

3.  The RO should readjudicate the 
issues of the evaluation of the 
veteran's service-connected residuals of 
a fracture of the right femur with an 
adjustment disorder, including 
consideration of separate evaluations 
for the physical disability (residuals 
of a fracture of the right femur) and 
for the mental disability (adjustment 
disorder), and of entitlement to TDIU.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures, including issuance of a 
supplemental statement of the case.  The veteran and his 
representative should be afforded the appropriate period of 
time within which to respond thereto.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



